   Case 18-29973-VFP                        Doc 8 Filed 10/11/18 Entered 10/12/18 00:54:07                                 Desc Imaged
                                                 Certificate of Notice Page 1 of 4
Information to identify the case:

Debtor 1:
                      Philip Gallone                                             Social Security number or ITIN:   xxx−xx−9986
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                        Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                              EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        District of New Jersey                    Date case filed for chapter:        7     10/8/18

Case number:           18−29973−VFP

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

Undeliverable notices will be sent by return mail to the debtor. It is the debtor's responsibility to obtain the party's
correct address, resend the returned notice, and notify this office of the party's change of address. Failure to provide
all parties with a copy of this notice may adversely affect the debtor as provided by the Bankruptcy Code.

                                                 About Debtor 1:                                      About Debtor 2:

1.        Debtor's full name                     Philip Gallone

2.        All other names used in the
          last 8 years

3.      Address                                  84 Star Lake Road
                                                 Bloomingdale, NJ 07403

4.      Debtor's attorney                        Aileen Perez                                         Contact phone 201−873−2575
                                                 Law Offices of Aileen Perez
        Name and address                         11 State Street
                                                 Second Floor
                                                 Hackensack, NJ 07601

5.      Bankruptcy trustee                       John Sywilok                                         Contact phone (201) 487−9390
                                                 John W. Sywilok LLC
        Name and address                         51 Main Street
                                                 Hackensack, NJ 07601


                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 18-29973-VFP                     Doc 8 Filed 10/11/18 Entered 10/12/18 00:54:07                                          Desc Imaged
                                             Certificate of Notice Page 2 of 4
Debtor Philip Gallone                                                                                               Case number 18−29973−VFP


6. Bankruptcy clerk's office                   MLK Jr Federal Building                                       Hours open: 8:30 AM − 4:00 p.m.,
                                               50 Walnut Street                                              Monday − Friday (except holidays)
   Documents in this case may be filed at this Newark, NJ 07102
   address. You may inspect all records filed Additional information may be available at the                 Contact phone 973−645−4764
   in this case at this office or online at    Court's Web Site:
   www.pacer.gov. (800) 676−6856
                                               www.njb.uscourts.gov.                                         Date: 10/9/18

7. Meeting of creditors                          November 2, 2018 at 09:30 AM                                Location:

   Debtors must attend the meeting The meeting may be continued or adjourned to a                            Office of the US Trustee, 1085
   to be questioned under oath. In a later date. If so, the date will be on the court                        Raymond Blvd., One Newark
   joint case, both spouses must     docket.                                                                 Center, Suite 1401, Newark, NJ
   attend. Creditors may attend, but                                                                         07102−5504
   are not required to do so.

   All individual debtors must provide picture
   identification and proof of social security
   number to the trustee at the meeting of
   creditors. Failure to do so may result in
   your case being dismissed.


8. Presumption of abuse                          The presumption of abuse does not arise.

   If the presumption of abuse arises, you
   may have the right to file a motion to
   dismiss the case under 11 U.S.C. §
   707(b). Debtors may rebut the
   presumption by showing special
   circumstances.


9. Deadlines                                  File by the deadline to object to discharge or                 Filing deadline: 1/2/19
                                              to challenge whether certain debts are
   The bankruptcy clerk's office must receive dischargeable:
   these documents and any required filing
   fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).

                                                 WRITING A LETTER TO THE COURT OR THE
                                                 JUDGE IS NOT A SUBSTITUTE FOR FILING
                                                 AN ADVERSARY COMPLAINT OBJECTING TO
                                                 DISCHARGE OR DISCHARGEABILITY. IN NO
                                                 CIRCUMSTANCE WILL WRITING A LETTER
                                                 PROTECT YOUR RIGHTS.


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
   Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
   you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
  Case 18-29973-VFP                   Doc 8 Filed 10/11/18 Entered 10/12/18 00:54:07                                      Desc Imaged
                                           Certificate of Notice Page 3 of 4
12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will
                                              not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                              www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                              debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                              objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline            page 2
       Case 18-29973-VFP               Doc 8 Filed 10/11/18 Entered 10/12/18 00:54:07                               Desc Imaged
                                            Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 18-29973-VFP
Philip Gallone                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 1                          Date Rcvd: Oct 09, 2018
                                      Form ID: 309A                      Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 11, 2018.
db             +Philip Gallone,   84 Star Lake Road,    Bloomingdale, NJ 07403-1241
tr             +John Sywilok,   John W. Sywilok LLC,    51 Main Street,   Hackensack, NJ 07601-7001
517800425      +Mr. Cooper,   Attn: Bankruptcy,   8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
517800426      +Shapiro and Denardo,   14000 Commerce Parkway,    Mount Laurel, NJ 08054-2242
517800430      +Valley National Bank,   1460 Valley Rd,    Wayne, NJ 07470-8494

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: aperezesq@yahoo.com Oct 10 2018 00:00:05       Aileen Perez,
                 Law Offices of Aileen Perez,    11 State Street,    Second Floor,   Hackensack, NJ 07601
smg             E-mail/Text: usanj.njbankr@usdoj.gov Oct 10 2018 00:00:38       U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Oct 10 2018 00:00:36       United States Trustee,
                 Office of the United States Trustee,     1085 Raymond Blvd.,   One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
517800421       EDI: BANKAMER.COM Oct 10 2018 03:49:00       Bank Of America,   Attn: Bankruptcy,    Po Box 982238,
                 El Paso, TX 79998
517800422      +EDI: CAPITALONE.COM Oct 10 2018 03:48:00       Capital One,   Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
517800423      +EDI: IRS.COM Oct 10 2018 03:49:00      IRS,    PO Box 931000,   Louisville, KY 40293-1000
517800424      +EDI: MID8.COM Oct 10 2018 03:48:00      Midland Funding,    2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
517800427      +EDI: RMSC.COM Oct 10 2018 03:49:00      Synchrony Bank/ JC Penneys,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
517800428      +EDI: RMSC.COM Oct 10 2018 03:49:00      Synchrony Bank/Care Credit,    Attn: Bankruptcy Dept,
                 Po Box 965061,    Orlando, FL 32896-5061
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
517800429*       +Synchrony Bank/Care Credit,   Attn: Bankruptcy Dept,    Po Box 965061,                        Orlando, FL 32896-5061
517800431*       +Valley National Bank,   1460 Valley Rd,   Wayne, NJ 07470-8494
                                                                                                                    TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 11, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 9, 2018 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
